Citation Nr: 0636315	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-35 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for dementia, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in April 2004, at 
which time it was remanded for further development.  


FINDING OF FACT

The veteran's dementia has resulted in difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; and disturbances of 
motivation and mood.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for dementia have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9326 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The September 2002, July 2005, December 2005, and April 2006 
VCAA letters informed the veteran of the information and 
evidence necessary to substantiate the claim.  The VCAA 
letters also told the veteran what types of evidence VA would 
undertake to obtain and what evidence the veteran was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The April 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; and he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even if the 
notice as to type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal was not deemed proper, the Court has held that once 
service connection is granted the claim is substantiated, and 
further notice as to the rating or effective date elements is 
not required.  (In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
a VA examination.

Dementia

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 9326, relating to dementia due to other 
neurologic or general medical conditions, (endocrine 
disorders, metabolic disorders, Pick's disease brain tumors 
etc.) or that are substance induced (drugs, alcohol, 
poisons), a noncompensable evaluation is warranted for a 
mental condition that has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational or social functioning or to require continuous 
medication.

A 10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9326.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Service connection is currently in effect for dementia, rated 
as 30 percent disabling.  

In July 2002, the veteran requested an increased evaluation 
for dementia.  

In October 2002, the veteran was afforded a VA examination.  
At the time of the examination. the veteran reported having 
contracted jungle rot while in New Guinea.  He had a 
psychotic break after that which led to a prolonged 
hospitalization.  

At the time of the examination, the veteran was unable to 
give any coherent problems that he had, other than that he 
needed money.  He was convinced that he deserved the money.  
The veteran indicated that he had stopped taking all his 
medications because he felt that he did not need them.  He 
denied any problems with the war and any flashbacks or 
nightmares related to the time when he was in the service.  
He also denied symptoms of depression and claimed that he 
enjoyed to fish.  He fished almost every day from 10:30 AM to 
6:00 PM.  He noted that his daughter would come and take care 
of his wife at that time, who was in a wheelchair.  The 
veteran did report having some problems with his memory from 
time to time and did not quite remember the dates and times 
the way he used to in the past.  He denied any neurological 
symptoms but admitted to some mild problems with planning, 
organizing, sequencing, and abstracting.  His daughter took 
care of all his financial matters.  

Mental status examination revealed that the veteran was well 
developed and well nourished.  He was neatly and 
appropriately dressed.  He voiced extreme concern about his 
VA pension and seemed to obsess over that.  He continued to 
believe that VA owed him a large sum of money.  He stated 
that he never tried to act crazy.  Speech was normal in rate 
and volume and was coherent and logical.  Mood was somewhat 
dysphoric and affect was somewhat flat and shallow but showed 
range at times.  Thought processes were logical and goal 
directed.  There were no auditory or visual hallucinations.  
There was no loosening of associations, blocking, or 
rambling.  There was no paranoia and no suicidal or homicidal 
ideation.  The veteran was alert to person, place, and time, 
but not to situation.  He became angry saying VA made him 
answer all these questions but did not give him money.  
Recall was 3/3 for immediate and after five minute testing.  
He was able to list three presidents without prompting.  He 
refused to do any simple calculations.  His concentration 
seemed to be impaired because of his obsession with money.  
His insight and judgement were impaired.  Axis I diagnoses of 
dementia, probably secondary to alcohol abuse and advance 
age, and dysthymia and alcohol dependence in remission, were 
rendered.  The examiner assigned a GAF score of 65.  

The examiner observed that the veteran seemed to have some 
symptoms of dementia that remained fairly mild.  He noted 
that the veteran had a belief that VA owed him money from the 
time that he was in service and that no amount of reality 
testing on any clinician's part helped him.  The examiner 
indicated that a review of the chart revealed that the 
veteran did not quite meet delusion proportions.  He did have 
an over-valued idea.  The examiner noted that the veteran had 
no evidence of schizophrenia now or throughout the years.  He 
also observed that the veteran had been diagnosed with PTSD 
in the past but did not seem to have PTSD at the time of the 
interview.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a January 2002 outpatient 
visit, the veteran reported that he was able to cope with his 
illness with the help of medications.  He tended to isolate 
himself from others and stated that fishing was his past 
time.  

Mental status examination revealed he was leisurely dressed 
and well groomed.  His mood was somber and his affect was 
reactive.  He was able to attend and concentrate well.  His 
behavior and statements suggested that he was in control of 
his impulses.  A GAF score of 45 was assigned.  The examiner 
noted that the veteran was trying to cope with his illness 
with the help of medications and that he tolerated this well.  

At the time of a June 2002 outpatient visit, the veteran 
indicated that it was his belief that his last appointment 
was canceled "because of a plot by VA".  The examiner 
indicated that no attempt on his part on reality testing had 
made a difference.  

Mental status examination revealed that the veteran was 
leisurely dressed and well groomed.  He made good eye 
contact.  His mood was euthymic and his affect was reactive.  
He was able to attend and concentrate well.  His behavior and 
statements suggested that he was in control of his impulses.  
The veteran's fixed belief was consistent with a delusion.  
The examiner assigned a GAF score of 43.  He stated that the 
veteran's behavior was very suggestive of a paranoid 
delusionary system.  The examiner indicated that he suspected 
that the veteran became suspicious of him as he had tried to 
do reality testing of his delusion and that he subsequently 
went to another psychiatrist.  

At the time of a July 2003 outpatient visit, the veteran 
reported that he was not crazy and that he wanted his pension 
back.  The veteran noted having a good mood, good sleep, and 
being able to find activities that he enjoyed.  He also 
reported having a good appetite and being in good health.  He 
lived with his wife and his youngest daughter helped them 
during the day, with a niece sleeping over at night.  The 
veteran was able to perform his activities of daily living.  
He had no complaints and denied any suicidal or homicidal 
ideations or auditory or visual hallucinations.  There was 
also no delusional thinking.  

Mental status examination revealed that the veteran was 
pleasant, cooperative, and talkative.  His mood was good and 
he had a full range of affect.  His thought process revealed 
a normal speech in tone and volume which was coherent and 
mainly goal directed, with some circumstantiality at times.  
The veteran denied any suicidal or homicidal ideations or 
auditory or visual hallucinations.  His was alert and 
oriented times three and his insight and judgement were 
described as fair.  He was on no psychotropic medications.  A 
diagnosis of prolonged PTSD was rendered with a GAF score of 
55 being assigned.  

In his November 2003 substantive appeal, the veteran 
indicated that it was his belief that he was owed back pay.  

In April 2005, the Board remanded this matter for additional 
development, to include attempting to obtain additional VA 
treatment records.  

In a January 2006 letter, the veteran's private physician, S. 
Ennis, M.D., indicated that he saw the veteran on five 
occasions from December 2001 to May 2002.  His major 
diagnosis was major depressive disorder, single episode, 
severe.  He reported that his clinical notes were not 
accessible at this time.  

On VA outpatient treatment in March 2006, the veteran was 
noted to be 84 years old and have no complaints.  He lived 
with his wife and granddaughter, and drove to a fishing pond.  
He reportedly fished frequently.  He was noted to be retired.  
He denied depression, despite the recent death of a son, and 
declined any psychiatric treatment.

Analysis

The criteria for a 50 percent evaluation for dementia have 
been met.  While the Board notes that the veteran was 
assigned a GAF score of 65 at the time of his October 2002 VA 
examination, the Board observes that the VA outpatient 
treatment records obtained in conjunction with the veteran's 
claim contain GAF scores in the 40's and 50's.  As noted 
above, scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers) while scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

The veteran has been consistently found to have delusions 
about money being owed to him by VA, which several VA 
physicians have indicated have not been helped by any reality 
testing.  While all the criteria necessary for a 50 percent 
disability evaluation have not been met, the veteran's 
symptomatology more closely approximates that for a 50 
percent disability evaluation.  

The criteria for a 70 percent evaluation have not been met as 
the veteran has not been shown to have deficiencies in most 
of the areas needed for that evaluation.  He is living with 
family members without any reported difficulties.  He has not 
attempted education and there are no deficiencies in the area 
of school.  He is not depressed, and there have been no 
reports of deficiencies in mood.  He is retired, and there 
have been no reported deficiencies in the area of work.  
Although some GAF's have been in a range indicative of severe 
impairment, they have generally been in the moderate range.

As the veteran does not meet most of the criteria for a 70 
percent rating, such an evaluation is not warranted.  
38 C.F.R. §§ 4.7, 4.21 (2006).

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected dementia has resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no findings that the veteran's dementia caused marked 
interference with employment.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In reaching its decision in this case, the Board has resolved 
reasonable doubt in the veteran's favor to grant a 50 percent 
evaluation, but finds that the weight of the evidence is 
against an evaluation in excess of 50 percent.  Reasonable 
doubt does not arise in regard to the question of whether an 
evaluation in excess of 50 percent is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

A 50 percent disability evaluation for dementia is granted.  




___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


